DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species III: Figures 17A-22 in the reply filed on April 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner agrees that claims 6, 7, 12, 16, 17, and 20 are drawn to the non-elected species, however, claims 3, 9, 10, and 19 are also drawn to non-elected Species IV: Figures 23-28B.  Specifically, claim 3 recites that that axis of rotation is a generally horizontal axis (axis through pin 60, Paragraph 91 of the specification), claims 9 and 19 recite that the blocking member comprises a stop boss 108 that contacts a blocking member surface 130 on the release handle framework so as to at least temporarily prevent rotational movement of the blocking member (Paragraph 98 of the specification), and claim 10 recites that the bell crank assembly has a translation boss 50 (Paragraphs 90 and 96-99 of the specification).  Therefore, claims 3, 6, 7, 9, 10, 12, 
Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Specifically, the claims cover the same thing since claim 1 requires the inertial blocking member subassembly in combination with the release handle framework, bell crank assembly, and door handle grip.
Claim Objections
Claims 1, 5, 11, and 13 are objected to because of the following informalities:  
In regards to claim 1, line 14, the phrase “actuation of the door handle grip” should be changed to “manual actuation of the door handle grip,” in line 16, the phrase “manual actuation” should be changed to “actuation,” in line 18, the phrase “an impact event” should be changed to “the impact event,” in lines 20-23, each instance of the phrase “the center of mass” should be changed to “the center of gravity,” and in line 23, a comma should be inserted after the phrase “the axis of rotation.”
In regards to claim 5, line 3, the word “until” should be inserted before the phrase “the blocking member retainer is disengaged.”
In regards to claim 11, lines 2 and 3, the phrase “an acceleration force” should be changed to “the acceleration force,” and in lines 3 and 4, the phrase 
In regards to claim 13, line 13, the phrase “actuation of the door handle grip” should be changed to “manual actuation of the door handle grip,” in line 15, the phrase “manual actuation” should be changed to “actuation,” in line 16, the phrase “the acceleration force” should be changed to “an acceleration force,” in lines 19-22, each instance of the phrase “the center of mass” should be changed to “the center of gravity,” and in line 22, a comma should be inserted after the phrase “the axis of rotation.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 11, 13-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 12-16, and claim 13, lines 11-15, it is unclear how, when in the engagement position, the blocking member interferes with the bell crank 
Claim 1 recites the limitation "the center of mass" in lines 20-23.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “center of mass” is equivalent to the “center of gravity” recited in line 10 of the claim, and will be examined as such.  See claim objections above.
In regards to claim 11, lines 2 and 3, the relationship between the “acceleration force” recited in claim 11 and the acceleration force recited in claim 1 is unclear from the claim language.  It is understood from the specification that the acceleration force of claim 11 is equivalent to the acceleration force of claim 1, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 8, 11, 13, 14, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by von zur Muehlen (US-7070216) (will be referred to as Muehlen throughout the rejections below).
14.	In regards to claim 1, Muehlen discloses an inertial blocking member subassembly of a release handle assembly associated with a vehicle door 12, the inertial blocking member subassembly configured to be activated by an acceleration force C associated with an impact event (Col. 5, lines 37-59), the release handle assembly having a release handle framework 54 supporting a bell crank assembly (Col. 5, lines 13-36) and a manually actuatable door handle grip 20, the door handle grip operatively coupled to the bell crank assembly to unlatch the vehicle door upon manual actuation of the door handle grip, the inertial blocking member subassembly comprising: a blocking member 100 pivotally mounted to the release handle assembly framework (pivotally mounted by hinge in bore 104, Col. 4, lines 55-58) such that the blocking member is rotatable relative to the release handle assembly about an axis of rotation M, the blocking member having a center of gravity 108 offset from the axis of rotation (Figure 5); wherein the blocking member has an at-rest position in which the blocking member does not interfere with the bell crank assembly to prevent unlatching of the vehicle door by manual actuation of the door handle grip (Col. 5, lines 13-36), and an engagement position in which the blocking member interferes with the bell crank assembly to prevent unlatching of the vehicle door by actuation of the door handle grip (Col. 5, lines 37-59), wherein the blocking member is responsive to the acceleration force associated with the impact event acting thereon to rotate about the axis of rotation from the at rest position to the engagement position (Col. 5, lines 37-59), and wherein, 

    PNG
    media_image1.png
    809
    1116
    media_image1.png
    Greyscale

In regards to claim 2, Muehlen discloses that the axis of rotation is a generally vertical axis (generally vertical when the release handle assembly is mounted to the vehicle door, Figure 1), and wherein the blocking member rotates about the generally vertical axis of rotation between the engagement position and the at-rest position (Col. 5, lines 13-59).
16.	In regards to claims 4 and 14, Muehlen discloses a biasing element 110 biasing the blocking member to the at-rest position.
17.	In regards to claims 8 and 18, Muehlen discloses contacting elements 90 and 112 on each of the blocking member and the release handle framework (the element 90 is part of the blocking member and element 112 is on the release handle framework because it is part of the bell crank 66, which is located on the release handle framework), wherein the contacting elements hold the blocking member against rotational movement in the engagement position thereof (Figure 5).
18.	In regards to claim 11, Muehlen discloses that in an impact event having both an acceleration phase (phase in which the blocking member is initially moved, Col. 5, lines 37-59) and a subsequent deformation phase (phase in which the blocking member is in the engagement position, Col. 5, lines 37-59), an acceleration force associated with the acceleration phase of the impact event acts on the blocking member center of gravity to move the blocking member into the engagement position, and in which engagement position the blocking member is maintained at least into the deformation phase of the impact event (maintained until the force is removed, Col. 5, lines 37-59).
19.	In regards to claim 13, Muehlen discloses a vehicle-door release handle mechanism, comprising: a release handle framework 54 supporting a bell crank .
20.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


21.	Claim(s) 1, 2, 4, 5, 8, 11, 13-15, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Savant et al. (US Pub. No. 2008/0036219).
22.	In regards to claim 1, Savant et al. discloses an inertial blocking member subassembly of a release handle assembly associated with a vehicle door 102 (Figures 1-4), the inertial blocking member subassembly configured to be activated by an acceleration force associated with an impact event (Paragraph 23), the release handle assembly having a release handle framework 101 supporting a bell crank assembly 110, 111 and a manually actuatable door handle grip 105, the door handle grip operatively coupled to the bell crank assembly to unlatch the vehicle door upon manual actuation of the door handle grip (Figure 2), the inertial blocking member subassembly comprising: a blocking member 116, 118 pivotally mounted to the release handle assembly framework (pivotally mounted by element 119, Figures 2 and 4 and Paragraph 21, lines 1 and 2) such that the blocking member is rotatable relative to the release handle assembly about an axis of rotation (axis extending into the page where element 119 meets the blocking member 116, Figures 2 and 4), the blocking member 

    PNG
    media_image2.png
    602
    906
    media_image2.png
    Greyscale

23.	In regards to claim 2, Savant et al. discloses that the axis of rotation is a generally vertical axis (generally vertical when the release handle assembly is mounted to the vehicle door, Figures 1-4), and wherein the blocking member rotates about the generally vertical axis of rotation between the engagement position and the at-rest position (Figures 2 and 4).
24.	In regards to claims 4 and 14, Savant et al. discloses a biasing element 119 biasing the blocking member to the at-rest position.
25.	In regards to claims 5 and 15, Savant et al. discloses a blocking member retainer 200 configured to engage the blocking member and hold the blocking member in the engagement position (Figure 4) until the blocking member retainer is disengaged from the blocking member when the blocking member is in the at-rest position (the blocking member retainer holds the blocking member in the engagement position until the lug 
26.	In regards to claims 8 and 18, Savant et al. discloses contacting elements 116A and 202 on each of the blocking member and the release handle framework (the element 116A is part of the blocking member and element 202 is on the release handle framework because it is part of retainer 200, which is located on the release handle framework), wherein the contacting elements hold the blocking member against rotational movement in the engagement position thereof (Figure 4).
27.	In regards to claim 11, Savant et al. discloses that in an impact event having both an acceleration phase (phase in which the blocking member is initially moved, Paragraph 23) and a subsequent deformation phase (phase in which the blocking member is in the engagement position, Paragraph 23), an acceleration force associated with the acceleration phase of the impact event acts on the blocking member center of gravity to move the blocking member into the engagement position, and in which engagement position the blocking member is maintained at least into the deformation phase of the impact event (maintained until the blocking member is disengaged from the retainer 200, Paragraphs 23, 27, and 28).
28.	In regards to claim 13, Savant et al. discloses a vehicle-door release handle mechanism, comprising: a release handle framework 101 supporting a bell crank assembly 110, 111 and a manually actuatable door handle grip 105, the door handle grip operatively coupled to the bell crank assembly to unlatch the vehicle door upon manual actuation of the door handle grip (Figures 1-4), and an inertial blocking member subassembly, the inertial blocking member subassembly including: a blocking member 
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 15, 2021